Opinion issued February 27, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00786-CV
                           ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                       V.
AMERICAN MULTI-CINEMA, INC. (STUDIO 30 AND GULF POINTE 30
               MOVIE THEATERS), Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-50054


                         MEMORANDUM OPINION

      In this case, American Multi-Cinema, Inc. (AMC) sued Harris County

Appraisal District (HCAD), challenging the 2016 ad valorem property tax valuations

for two of its Houston-area movie theaters. After a bench trial, the trial court
increased the valuation for one of the movie theaters and decreased the valuation for

the second movie theater, ultimately reducing AMC’s combined property tax

liability for the two theaters by approximately $21,000. The trial court also awarded

AMC $15,000 in attorney’s fees. In one issue, HCAD argues that the trial court erred

by interpreting Texas Tax Code section 42.29 to require a mandatory award of

attorney’s fees to a prevailing property owner. It contends, instead, that an award of

attorney’s fees is discretionary under the statutory language.

      We affirm.

                                    Background

      AMC operates movie theaters, including several in the Houston area. This

case involves two of AMC’s Houston-area movie theaters: one located on Dunvale

Road in west Houston (“Studio 30”) and one located on the South Sam Houston

Parkway in southeast Houston (“Gulf Pointe”). Both movie theaters were

constructed in 1997 and are classified as “megaplexes” because they have thirty

screens. AMC does not own the land on which these movie theaters sit. Instead,

AMC leases the properties from the record title owner and, under the terms of the

lease agreements, is responsible for paying the ad valorem taxes assessed on the

properties.

      For the 2016 tax year, HCAD valued the Studio 30 property at $18,945,761

and the Gulf Pointe property at $14,078,696. The combined valuation for these two


                                          2
properties, based on HCAD’s initial valuations, was $33,024,457. AMC exercised

its rights under the Texas Tax Code to protest the appraised valuations of both

properties before HCAD’s Appraisal Review Board (the Board). See TEX. TAX CODE

ANN. § 41.41(a)(1) (providing that property owners are entitled to protest before

appraisal review board several actions, including appraisal district’s “determination

of the appraised value of the owner’s property”). After a hearing, the Board lowered

the appraised values of both properties, assessing the value of the Studio 30 property

at $16,000,000 and the value of the Gulf Pointe property at $12,000,000, for a

combined value of $28,000,000.

      AMC then sought judicial review of the Board’s valuation orders in the Harris

County district court. See id. § 42.01(a)(1)(A) (providing that property owner is

entitled to appeal to district court order of appraisal review board determining protest

filed by property owner). AMC alleged that the valuations for the two properties

were in excess of fair market value, that HCAD used an “unfair and discriminatory”

method to value the two properties, that the valuations were “substantially

excessive,” and that the valuations were “unequal compared to a sample of

properties consisting of a reasonable number of other properties similarly situated

to” the two properties. AMC requested that the trial court award it attorney’s fees.

      The trial court conducted a bench trial on April 4, 2018. At trial, AMC put on

evidence concerning the changing nature of the movie industry and technological


                                           3
advances that had led most theaters built in recent years to have significantly fewer

screens than either Studio 30 or Gulf Pointe. Newer theaters also had amenities such

as reclining seats that neither Studio 30 nor Gulf Pointe had. AMC presented

evidence that both movie theaters were still operational and still had positive cash

flows, but they had not been renovated and were becoming obsolete.

      Both AMC and HCAD called real estate appraisers to testify concerning their

expert opinions of the values of the two properties. James Archibald, testifying on

behalf of AMC, opined that, as of January 1, 2016, the fair market value of the Gulf

Pointe property was $8,374,008 and the fair market value of the Studio 30 property

was $8,820,000. Archibald opined that the improvements on the properties—the

actual movie theaters themselves—“don’t contribute to the real estate value and need

to be torn down and the properties need to be redeveloped.”

      Gerald Teal, testifying on behalf of HCAD, did not believe that the two

properties were “tear downs,” and he stated that “the improvements would definitely

contribute to the overall value” of the properties. Teal opined that the fair market

value of the Gulf Pointe property was $13,060,000 and the fair market value of the

Studio 30 property was $16,270,000.

      The trial court filed findings of fact and conclusions of law on April 6, 2018.

It found that while the improvements on both properties had depreciated “in every

way,” the improvements “still have and add value to the land values.” The court


                                         4
agreed with HCAD’s approach of valuing the properties, finding that “the facilities

still make money even though they may not do so for much longer,” that “[t]he

market value of the properties as improved exceeds the combination of vacant site

values plus [the] cost of demolition of the improvements,” and that “[t]he Court

cannot treat the properties as vacant lots.” The trial court valued the Gulf Pointe

property at $13,060,000 as of January 1, 2016, agreeing with Teal’s valuation

opinion for this property. The court found, however, that Teal had over-valued the

Studio 30 property, and it determined that the value of this property as of January 1,

2016, was $14,000,000. The combined values for these two properties, as

determined by the trial court, was $27,060,000—nearly $1 million less than the

combined values for the two properties as found by the Board upon AMC’s protest.

      After the trial court filed its findings of fact and conclusions of law, the parties

filed briefs on whether AMC was entitled to attorney’s fees and, if so, the amount of

such fees. See id. § 42.29(a) (providing that property owner who prevails in certain

types of suits seeking judicial review of appraisal review board orders “may be

awarded reasonable attorney’s fees”). HCAD argued that under Tax Code section

42.29, the trial court has discretion to award attorney’s fees to a property owner who

prevails in a valuation dispute, but an award of fees is not mandatory. HCAD

acknowledged that a split in authority exists among the intermediate appellate courts

concerning whether an award of attorney’s fees to a prevailing property owner is


                                           5
mandatory or discretionary. HCAD argued that an award of attorney’s fees against

it would be punitive and that it “should not be punished by an award of attorney’s

fees to [AMC] due to a disagreement over value and methodology.” HCAD

requested that the trial court deny an award of attorney’s fees to AMC.

      AMC argued that because it was a prevailing property owner under section

42.29, it was entitled to attorney’s fees. It pointed out that, although the trial court

valued the Gulf Pointe property higher than the Board did during the initial protest

process, and therefore AMC owed more in taxes for this property, the court valued

the Studio 30 property $2,000,000 lower than the Board did during the protest

process, and “[t]he net effect of the Court’s rulings [on the two properties combined]

is a tax savings between the two theaters of $21,380.00.” AMC attached redacted

billing records from its counsel and argued that it was entitled to $15,000 in

attorney’s fees.

      On June 4, 2018, the trial court signed a final judgment. The court ordered

that, for the 2016 tax year, the appraised value of the Gulf Pointe property was

$13,070,0001 and that the appraised value of the Studio 30 property was

$14,000,000. The trial court also awarded AMC $15,000 in statutory attorney’s fees.




1
      The value for the Gulf Pointe property as stated in the trial court’s final judgment is
      $10,000 more than the value as stated in its findings of fact. The record contains no
      explanation for this discrepancy.
                                             6
      Upon HCAD’s request, the trial court filed supplemental findings of fact and

conclusions of law concerning the attorney’s fees award. The trial court made the

following findings and conclusions:

                                 Findings of Fact
      1.    The parties agreed on the record to submit attorney’s fees
            evidence by affidavit. The Court has reviewed the Application
            for Award of Attorney’s Fees filed on May 4, 2018, along with
            related briefing.
      2.    The total fees of [AMC’s] counsel is over $125,000, but the
            invoices are not segregated between the two properties at issue,
            or segregated between the two possible grounds for contesting
            the appraisal. Since the maximum fee by statute is $15,000, the
            Court undertook a review of the fee statements to determine
            whether the time entries could be segregated by the Court. The
            Court further notes and accepts the segregation offered in the
            [affidavit of AMC’s counsel].
      3.    The amount of fees generated by [AMC] which may either be
            clearly segregated to the property and issues on which they
            prevailed, or which apply equally to all actions and need not be
            segregated, vastly exceeds $15,000.
      4.    The fees charged, and certainly the first $15,000, were
            reasonable and necessary for the services provided.
                               Conclusions of Law
      1.    Tax Code section 42.29 applies to the question of attorney’s fees.
            Given the result of this case, the maximum the Court can award
            is $15,000.
      2.    Two different properties were the subject of this litigation. They
            were apparently combined into one action for convenience or
            judicial economy. For purposes of determining “prevailing
            party,” the Court treats them as two separate matters. [AMC]
            prevailed as to the Studio 30 property because the value set by
            the Court results in a lower tax. HCAD prevailed as to the Gulf
            Pointe 30 property. Even if the Court did not take the approach
                                         7
             of treating these as two different cases under the statute, [AMC]
             would still be the prevailing party.
      3.     Under Bocquet v. Herring, 972 S.W.2d 19, 20–21 (Tex. 1998)
             and later cases, an award of attorney’s fees is mandatory where
             a statute states that the prevailing party “may be awarded” fees,
             as opposed to discretionary award statutes which state “a court
             may award” attorney’s fees.

HCAD then filed this appeal.

                             Award of Attorney’s Fees

      In its sole issue, HCAD contends that the trial court erred by awarding AMC

$15,000 in attorney’s fees. Specifically, HCAD argues that the trial court

erroneously interpreted Tax Code section 42.29 as requiring a mandatory award of

attorney’s fees to a property owner who prevails in a valuation suit, when, instead,

section 42.29 should be interpreted as granting the trial court discretion in deciding

whether to award attorney’s fees. HCAD requests that we remand this case to the

trial court so that it may exercise its discretion in determining whether to award

attorney’s fees to AMC.

A.    Standard of Review and Governing Law

      “Attorney’s fees may not be recovered unless provided for by statute or by

contract between the parties.” Willacy Cty. Appraisal Dist. v. Sebastian Cotton &

Grain, Ltd., 555 S.W.3d 29, 52 (Tex. 2018); Martinez v. Dallas Cent. Appraisal

Dist., 339 S.W.3d 184, 190 (Tex. App.—Dallas 2011, no pet.). Generally, we review

a trial court’s decision to award attorney’s fees for an abuse of discretion. Martinez,

                                          8
339 S.W.3d at 190. A trial court abuses its discretion if its decision is arbitrary,

unreasonable, and without reference to guiding rules and principles. Id. (quoting

Goode v. Shoukfeh, 943 S.W.2d 441, 446 (Tex. 1997)).

      Statutory construction is a question of law that we review de novo. Willacy

Cty. Appraisal Dist., 555 S.W.3d at 37–38. When construing a statute, our primary

objective is to give effect to the Legislature’s intent. Id. at 38. In determining

legislative intent, we rely on the plain meaning of the text unless a different meaning

is supplied by legislative definition or is apparent from the context, or the plain

meaning leads to absurd results. Id.; see TEX. GOV’T CODE ANN. § 311.011(a)

(“Words and phrases shall be read in context and construed according to the rules of

grammar and common usage.”). If a statute is unambiguous, we will not use extrinsic

aids to construe the statutory language. Willacy Cty. Appraisal Dist., 555 S.W.3d at

38. “A statute is ambiguous if its words are susceptible to two or more reasonable

interpretations and we cannot discern legislative intent from the language alone.” Id.

When ascertaining legislative intent, we read the entire statute as a whole and do not

consider isolated sections, provisions, or terms in a vacuum. EXLP Leasing, LLC v.

Galveston Cent. Appraisal Dist., 554 S.W.3d 572, 582 (Tex. 2018).

      A property owner is entitled to protest several actions before the appraisal

review board, including the “determination of the appraised value of the owner’s

property.” TEX. TAX CODE ANN. § 41.41(a)(1). The appraisal review board “shall


                                          9
determine the protest and make its decision by written order.” Id. § 41.47(a). A

property owner is entitled to seek judicial review of the appraisal review board’s

order determining a protest. Id. § 42.01(a)(1)(A). If, on judicial review, the trial court

determines that the appraised value of the property according to the appraisal roll

“exceeds the appraised value required by law, the property owner is entitled to a

reduction of the appraised value on the appraisal roll to the appraised value

determined by the court.” Id. § 42.25. Tax Code section 42.29 governs the recovery

of attorney’s fees by a prevailing property owner and provides:

      (a)    A property owner who prevails in an appeal to the court under
             Section 42.25 . . . may be awarded reasonable attorney’s fees.
             The amount of the award may not exceed the greater of:
             (1)    $15,000; or
             (2)    20 percent of the total amount by which the property
                    owner’s tax liability is reduced as a result of the appeal.
      (b)    Notwithstanding Subsection (a), the amount of an award of
             attorney’s fees may not exceed the lesser of:
             (1)    $100,000; or
             (2)    the total amount by which the property owner’s tax
                    liability is reduced as a result of the appeal.

Id. § 42.29. The statute does not define what it means for a property owner to

“prevail[] in an appeal.”

      Our sister courts have reached conflicting decisions concerning whether an

award of attorney’s fees under section 42.29 is mandatory if the property owner

prevails on a protest or if the trial court retains discretion to award attorney’s fees to

                                           10
a prevailing property owner. The differing interpretations stem from a 1982 Fort

Worth Court of Appeals case and a 1998 Texas Supreme Court case, both of which

involved other statutes providing for attorney’s fees and not section 42.29,

specifically.

      In Kimbrough v. Fox, the Fort Worth Court addressed whether the statutory

predecessor to Civil Practice and Remedies Code section 38.001—providing for the

recovery of attorney’s fees in breach of contract actions—mandated an award of

attorney’s fees to a prevailing party. See 631 S.W.2d 606, 609 (Tex. App.—Fort

Worth 1982, no writ). That statute provided that a person with a claim for services

based on an oral or written contract “may, if represented by [an] attorney, also

recover, in addition to his claim and costs, a reasonable amount as attorney’s fees.”

Id. The Kimbrough court framed the issue before it as whether, through the particular

statutory language, the Legislature had “granted the litigant permission to recover

the fees or whether it granted the trial court permission to either award or deny such

fees.” Id. The Kimbrough court concluded that if the Legislature had intended to vest

discretion in the trial court, it would have used permissive language such as “the

court may award” attorney’s fees, but the statute at issue in that case provided that

“the claimant may . . . also recover . . . a reasonable amount as attorney’s fees.” Id.

The Kimbrough court held that the statutory language “grants to the litigant the




                                          11
permission to recover the fees he is able to prove reasonable” and that “upon such

proof, the award is mandatory.” Id.

      In Bocquet v. Herring, 972 S.W.2d 19 (Tex. 1998), the Texas Supreme Court

addressed whether an award of attorney’s fees under the Texas Declaratory

Judgments Act (DJA) fell within the trial court’s discretion. The language of the

DJA provided that “the court may award costs and reasonable and necessary

attorney’s fees as are equitable and just.” Id. at 20. The Texas Supreme Court held

that this language “does not require an award of attorney’s fees to the prevailing

party.” Id. Instead, the statute provided that the trial court “may” award attorney’s

fees, which “affords the trial court a measure of discretion in deciding whether to

award attorney fees or not.” Id. The court stated, “The same is true of other statutes

that provide that a court ‘may’ award attorney fees,” but it contrasted this language

with that of other statutory attorney’s fees provisions, stating, “Statutes providing

that a party ‘may recover’, ‘shall be awarded’, or ‘is entitled to’ attorney fees are not

discretionary.” Id.

      The Texas Supreme Court has not addressed whether attorney’s fees to a

prevailing property owner under section 42.29 are mandatory or discretionary, but

several intermediate appellate courts have done so. In Tex-Air Helicopters, Inc. v.

Appraisal Review Board of Galveston County, 940 S.W.2d 299 (Tex. App.—

Houston [14th Dist.] 1997), aff’d, 970 S.W.2d 530 (Tex. 1998), the Fourteenth Court


                                           12
of Appeals addressed whether a statute that related to the taxation of commercial

aircraft was constitutional. The court agreed with the property owner that the statute

was constitutional. Id. at 303. The court then addressed whether the property owner

was entitled to attorney’s fees under section 42.29. The court stated, “The term ‘may’

in the statute grants discretion for the trial court to award attorney’s fees.” Id. at 304.

The court then noted that, in that particular case, the property owner had not been

the prevailing party in the trial court, and therefore the trial court “had no reason to

address the attorney’s fees issue.” Id. The Fourteenth Court therefore declined to

address the property owner’s “right to attorney’s fees until the trial court has had the

opportunity to properly determine whether to grant them.” Id.; see also Tex-Air

Helicopters, Inc. v. Harris Cty. Appraisal Dist., 15 S.W.3d 173, 177 (Tex. App.—

Texarkana 2000, pet. denied) (stating that award of attorney’s fees under section

42.29 is matter within trial court’s discretion, but holding that because particular

case did not involve “excessive appraisal,” section 42.29 did not apply to give trial

court discretion to award attorney’s fees to property owner).

      Other courts have disagreed with the Fourteenth Court and the Texarkana

Court and have held that an award of attorney’s fees is mandatory to a prevailing

property owner under section 42.29. In Zapata County Appraisal District v. Coastal

Oil & Gas Corp., 90 S.W.3d 847, 853–54 (Tex. App.—San Antonio 2002, pet.

denied), the San Antonio Court of Appeals relied upon the distinction articulated in


                                            13
Bocquet and Kimbrough—between statutory language stating that “a court may

award attorney fees” and language stating that “a party may recover attorney fees”—

to hold that section 42.29 mandates an award of attorney’s fees to a prevailing

property owner. The San Antonio Court noted that section 42.29 provides that “the

prevailing taxpayer ‘may be awarded’ attorney’s fees.” Id. at 853. The court

considered whether this statutory language “is more like statutes providing that ‘the

court may award,’ so that whether to award attorney’s fees is discretionary, or more

like statutes providing that ‘a party may recover’ attorney’s fees, so that an award of

attorney’s fees is mandatory.” Id. at 853–54. The San Antonio Court, following

Kimbrough and Bocquet, held that an award of attorney’s fees under section 42.29

is mandatory to a prevailing property owner. Id. at 854. The court therefore reversed

the portion of the trial court’s judgment denying the property owner’s request for

attorney’s fees. Id.

      In Aaron Rents, Inc. v. Travis Central Appraisal District, the Austin Court of

Appeals acknowledged the split in authority between the Fourteenth Court and the

Texarkana Court in the Tex-Air Helicopter cases and the San Antonio Court in

Zapata County Appraisal District. See 212 S.W.3d 665, 672 (Tex. App.—Austin

2006, no pet.). The Austin Court stated:

      The real difficulty in this case arises due to the fact that this particular
      statute [section 42.29] is neither clearly one or the other of the types of
      statutes distinguished in Bocquet. Due to the use of passive voice in the
      statute, the wording could be rearranged and construed to mean that
                                           14
      trial courts have the discretion to award attorney’s fees to prevailing
      property owners. For example, the statute as written specifies that “[a]
      property owner . . . may be awarded reasonable attorney’s fees.” The
      statute could be construed as impliedly stating that “a property
      owner . . . may be awarded reasonable attorney’s fees by the trial
      court.” Given the implied addition of the words “by the trial court” and
      due to the use of passive voice in the statute, the wording of the statute
      could be inverted to make the “trial court” the subject of the sentence
      and to read as follows: “the trial court may award a property owner
      reasonable attorney’s fees.” Under this inverted reading, the statute
      vests the trial court with the discretion to award attorney’s fees.
      However, the supreme court has indicated its reluctance to engage in
      wordplay to ascribe meaning to a statute that contradicts the meaning
      expressed in an unaltered reading of the statute.

Id. at 672–73 (internal citations omitted). The Austin Court then noted that the

statutory language provided that a prevailing property owner “may be awarded”

attorney’s fees, which “is the functional equivalent of the phrase a ‘party may

recover attorney’s fees,’ which the supreme court has stated entitles a party to

attorney’s fees.” Id. at 673. The court stated, “Had the legislature intended to give

trial courts the discretion to deny fees to a prevailing property owner, they would

have drafted the statute accordingly.” Id.

      The Austin Court also stated:

      Were the slate clean, we would not draw the extremely subtle semantic
      distinction originally articulated in Kimbrough. Courts should be able
      to presume that the legislature speaks in more direct ways than this
      distinction implies. Further, we should be able to presume that, when
      the legislature uses phrases like “a party may recover attorney’s fees”
      or “a party may be awarded attorney’s fees,” the legislature means what
      the phrases indicate: that an award of attorney’s fees is discretionary.
      However, the slate is not clean. For all the reasons previously described,

                                         15
      we conclude that Zapata articulates the correct reading of section 42.29,
      particularly in light of the supreme court’s statement in Bocquet.

Id. The Austin Court thus held that, upon request by a prevailing property owner, an

award of attorney’s fees is mandatory under section 42.29, and the trial court in that

case abused its discretion by failing to award reasonable attorney’s fees. Id. at 676;

see also Martinez, 339 S.W.3d at 192 (expressing same misgiving Austin Court had

in Aaron Rents with respect to “the extremely subtle semantic distinction originally

articulated in Kimbrough,” but ultimately agreeing that “the slate is not clean,” and,

in light of Bocquet, Aaron Rents, and Zapata County Appraisal District, concluding

that section 42.29 is mandatory “and affords the trial court no measure of discretion

in determining whether to award attorney’s fees”).

B.    Analysis

      After AMC protested the valuations for the Gulf Pointe property and the

Studio 30 property, the Board set the appraised value for the Gulf Pointe property at

$12,000,000 and the Studio 30 property at $16,000,000, for a total combined value

of $28,000,000. Following a bench trial, the trial court set the appraised value for

the Gulf Pointe property at $13,070,000, an amount that was $1,070,000 higher than

the Board had valued the property. The trial court set the appraised value for the

Studio 30 property at $14,000,000, an amount that was $2,000,000 lower than the

Board had valued the property. The combined value for the two properties as set by

the trial court was $27,070,000, an amount that was $930,000 lower than the

                                         16
combined value of the properties as valued by the Board. The trial court also awarded

AMC $15,000 in reasonable and necessary attorney’s fees.

      At HCAD’s request, the trial court filed findings of fact and conclusions of

law concerning its award of attorney’s fees to AMC. The trial court concluded that

AMC was the “prevailing party.” The trial court also concluded that, under Bocquet

and later cases, an award of attorney’s fees to a prevailing property owner pursuant

to section 42.29 was mandatory because the statutory language provided that a

prevailing party “may be awarded” attorney’s fees instead of providing that “a court

may award” attorney’s fees.

      On appeal, HCAD urges us to hold that section 42.29 grants discretion to trial

courts to award attorney’s fees to a prevailing property owner but does not mandate

an award of attorney’s fees. HCAD argues that the trial court erroneously concluded

that an award of attorney’s fees is mandatory under section 42.29. HCAD requests

that we remand this case to the trial court “in order to exercise its discretion regarding

whether or not to award attorney’s fees in this case,” stating that “[t]his is especially

true based on the outcome of the trial in this case wherein HCAD maintained 96%

of the original value being appeal[ed].”

      AMC argues that the trial court correctly determined that an award of

attorney’s fees is mandatory to a prevailing party under section 42.29, but it also

states that whether an attorney’s fees award is mandatory or discretionary is “largely


                                           17
academic” in this particular case because evidence in the record supports the trial

court’s finding that $15,000 was a reasonable and necessary amount of attorney’s

fees, and the trial court could have properly exercised its discretion to award this

amount in attorney’s fees even if it mistakenly believed the fee award was

mandatory. We agree with AMC that, under the facts of this case, we need not

address whether section 42.29 mandates an award of attorney’s fees to a prevailing

property owner or grants discretion to the trial court to award such fees because the

trial court did not err in awarding attorney’s fees to AMC, a prevailing property

owner.

      Although HCAD does not specifically argue that AMC was not a prevailing

property owner, it points out that the trial court awarded attorney’s fees to AMC

“despite the fact that the market value of one property [Gulf Pointe] was actually

increased from the [Board’s] value appealed from and the market value of the second

property [Studio 30] was modestly reduced,” stating that, “in the aggregate, HCAD

maintained 96.6% of the market values being appealed.” It further states that because

the trial court considered an award of attorney’s fees to be mandatory to a prevailing

property owner under section 42.29, “HCAD would be required to pay AMC’s

attorney’s fees unless it prevailed 100% on the appraised values.”

      To the extent HCAD argues that AMC did not prevail in its suit seeking

judicial review of the Board’s valuation of its properties, we disagree. The Board


                                         18
valued the Gulf Pointe property at $12,000,000 and the Studio 30 property at

$16,000,000, for a combined value of $28,000,000. After AMC sought judicial

review of the Board’s orders and argued that the Board had excessively appraised

the properties, the trial court valued the Gulf Pointe property at $13,070,000 and the

Studio 30 property at $14,000,000, for a combined value of $27,070,000. As a result

of AMC’s suit for judicial review, the total combined value of the properties was

lowered, thereby lowering AMC’s total tax liability.

      Although the trial court did not agree with the valuations of the two properties

proffered by AMC’s expert and did not lower the valuations of the properties to the

full extent requested by AMC, AMC still obtained relief as a result of its suit for

judicial review. Thus, AMC is a “property owner who prevails in an appeal to the

court under Section 42.25,” concerning excessive appraisals of property. See TEX.

TAX CODE ANN. § 42.29(a); see also id. § 42.25 (“If the court determines that the

appraised value of property according to the appraisal roll exceeds the appraised

value required by law, the property owner is entitled to a reduction of the appraised

value on the appraisal roll to the appraised value determined by the court.”);

Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 485–86 (Tex.

2019) (noting, in case involving question whether party was “prevailing party” under

contract for attorney’s fees purposes, that court had previously held that “to prevail

means to ‘obtain actual and meaningful relief, something that materially alters the


                                         19
parties’ legal relationship’”) (quoting Intercontinental Grp. P’ship v. KB Home Lone

Star L.P., 295 S.W.3d 650, 652 (Tex. 2009)).

      AMC presented evidence—in the form of an affidavit by its counsel and

billing records—that it had incurred over $125,000 in attorney’s fees relating to

challenging the appraised values of the two properties. Because section 42.29 limits

the amount of attorney’s fees a prevailing property owner can recover to the greater

of $15,000 or “20 percent of the total amount by which the property owner’s tax

liability is reduced as a result of the appeal,” AMC did not request that the trial court

award it the full amount of attorney’s fees it had incurred, but instead requested an

award of $15,000. The trial court awarded AMC $15,000 in attorney’s fees in its

final judgment and specifically found that “[t]he fees charged, and certainly the first

$15,000, were reasonable and necessary for the services provided.”

      Regardless of whether section 42.29 mandates an award of attorney’s fees to

a prevailing property owner or grants a trial court discretion in determining whether

to award attorney’s fees—a matter we need not decide in this case—we cannot

conclude that the trial court abused its discretion in awarding $15,000 in attorney’s

fees to AMC. The trial court had authority to award attorney’s fees to AMC as a

prevailing property owner; its decision to do so does not constitute reversible error.

Cf. City of Austin v. Whittington, 384 S.W.3d 766, 779 n.10 (Tex. 2012) (“We may

review conclusions of law to determine their correctness. But we will not reverse an


                                           20
erroneous conclusion if the trial court rendered the proper judgment.”); BMC

Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002) (“If the

reviewing court determines a conclusion of law is erroneous, but the trial court

rendered the proper judgment, the erroneous conclusion of law does not require

reversal.”).

      We overrule HCAD’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Chief Justice Radack and Justices Keyes and Lloyd.




                                        21